OFFICE     OF   THE   ATTORNEY      GENERAL     OF    TEXAS
                           AUSTIN




Austin,    Toxam

Dew lb-a.stQwar?tt




                nteepret +&la raquiremmt to lay gaE,
tiau’lar   aimme      upon the   agpUoont     being   frer    oi
any contagiou5ox itieotisnub $&ma505 as daSl;mdn-
su illthe llulmmrstab&    The bittsr enoloaa(l
from the physioian tittHte8
                          th& She wcmaizwill
always ahow poaitlvs to a Waaewmn~i test+ Th8
thought oaourato u5 that dt8rtIn llota~wa8
issued, ii you could iaau l lieease upon them
tzcts, tt:itthis a;?glloantnight disaor.tlnue
treA..oht am2 t!m OiseLloeni(;htthen beccme oon-
tngioiieor iiiroOtha. '.rrehare no doubt but that
the lagialatllre5cuEht to prm3nt suoh 8 person
from   praotioiw.   under miole     9-b.

               ia ttdnk undw the    ra0t.Ogiven   in   tb
10tter tram the phy8ioiuryen would have no lu-
tiarity to lssw 8 l.Lo*n*e to tin applioent.
Uosever, ii this phydolanwlll   furnish you with
a oerrtlfioat~6peoirfw4 8t8ttng    that your 8p
pliooat is ire0 rr0many aontagieu8 or its60thi8
di8basas as deter&nod by a goxmral axa&mtlcm
and the l'ioos- blood test, mbue&loa(b) of
fbck',~fI aut!iorhyyou to irmm the applloant
            You have no rutborltyto rely on a
phy*loian:e8tatetmt ...thatinhl8oplniaatlm
~ppu~rmt~dli not tran5at th8 ubb0808 rat in
our opinion that Goon net puett.thmrq&mant     of
our IJtatute.
           It i8 our opiaitm that you do net Lvrn
authority to iuaue a Uauaae to Cuy peraon upaa
the StaM     by a pby&oln     that Wm lg p l.Nmt
iea W8a o a r rYa
                p aa nbut th a t
                     t,        y wa a m b o und
                                              00
r0uw     8td0tlg                  0r 5ub500ti08
                    a0 rt3qtircrreat          (b)
0r Stotia 33 0r ~mi0i6 7s4tb
                                  YoIwor~ptrulY
                           AS'TGillJPYO~ALOltTIJU8